MEMORANDUM OPINION
 
No. 04-11-00253-CR
 
Daniel West RENDON,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 187th
Judicial District Court, Bexar County, Texas
Trial Court No. 2010CR10513
Honorable Raymond
Angelini, Judge Presiding
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Sandee
Bryan Marion, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  May 25, 2011
 
DISMISSED
 
Appellant Daniel
West Rendon pleaded nolo contendere to unauthorized use of a motor vehicle
pursuant to a plea bargain agreement.  The trial court imposed sentence and
signed a certificate stating that this “is a plea-bargain case, and the
defendant has NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  Appellant timely filed a notice
of appeal.  The clerk’s record, which includes the plea bargain agreement and
the trial court’s Rule 25.2(a)(2) certification, has been filed.  See Tex. R. App. P. 25.2(d).  This
court must dismiss an appeal “if a certification that shows the defendant has
the right of appeal has not been made part of the record.”  Id.
The court gave
appellant notice that the appeal would be dismissed unless an amended trial
court certification showing he has the right to appeal was made part of the
appellate record within thirty days.  See Tex. R. App. P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No.
04-03-00176-CR, 2003 WL 21508347 (Jul. 2, 2003, pet. ref’d) (not designated for
publication).  Appellant’s appointed appellate counsel filed a written
response, stating she has reviewed the record and can find no right of appeal. 
After reviewing the record and counsel’s notice, we agree that appellant does
not have a right to appeal.  See Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005) (holding that court of appeals should review clerk’s record to
determine whether trial court’s certification is accurate).  We therefore
dismiss this appeal.  See Tex. R.
App. P. 25.2(d). 
 
PER
CURIAM
 
Do Not Publish